Mr. Justice Van Obsdel
delivered the opinion of the Court:
A review of the record discloses that a very different case was presented to the Assistant Commissioner on rehearing from that on which appellant’s application was revived. Appellant’s evidence is so conflicting in many important particulars that the Assistant Commissioner was fully justified in finding “that had all the evidence which is now present been before the former First Assistant Commissioner, a petition for the revival of the application "would have been denied.” The importance of adhering to the doctrine of stare decisis is recognized, but the rule of the Patent Office specifically provides that “cases which have been deliberately decided by one Commissioner will not be reconsidered by his successor, except in accordance with the principles which govern the granting of new trials.” The rule was not violated in this instance, since the new evidence adduced in support of the petition for rehearing would have been ample to justify the setting aside of a judgment and the granting of a new trial.
It is unnecessary, in view of the discretion imposed in the Commissioner of Patents in matters of procedure, to make a technical review of the evidence for the purpose of determining its sufficiency to support the conclusion reached by the Assistant Commissioner. Our inquiry is limited to ascertaining whether the Assistant Commissioner, in reversing his predecessor, was guilty of an abuse of discretion. If not, we are not disposed to interfere with the ruling. Having satisfied ourselves that there has been no abuse of power on the part of the Assistant Commissioner, we will not interfere with the exercise of his discretion. Kinsman v. Strohm, 31 App. D. C. 581; American Stove Co. v. Detroit Stove Works, 31 App. H. C. 304; Re E. C. Atkins & Co. 29 App. D. C. 385; Richards v. Meissner, 24 App. D. C. 309.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.